Van Brunt, P. J.
Dr. Liaufcard’s effusion was entirely inadmissible, and there was no proof of damage. I therefore concur.
O’Brien, J.
I think a distinction is to be made between reading by an expert from a work of his own and a work by some other author. In one case he is expressing his opinion, which has been reduced to writing or printed; in the other, he is supporting his views by what others may have written on the subject, which latter is clearly incompetent and improper. Upon the incompetent evidence as to value, the judgment should be reversed.